ON RULE TO SHOW CAUSE
ELLIS, Judge.
We issued this rule to show cause why the appeal herein should not be dismissed since it appeared from the face of the record that the appeal was not timely taken. The judgment was signed on April 20,1981, and a certified copy thereof was mailed to plaintiff’s counsel by letter dated April 22, 1981. Plaintiff filed his motion for appeal and obtained the order on May 6, 1981, more than 10 days after the date shown on the letter. To the brief filed in answer to our rule, plaintiff has attached the affidavit of the Clerk of the Denham Springs City Court to the effect that the letter of April 22 was not mailed until April 27. We accept this affidavit as a certificate of mailing, and April 27 as the date of the service of the notice of judgment under Article 4917 of the Code of Civil Procedure. Since the order of appeal was filed on the ninth day thereafter, the appeal is timely. Article 5003, Code of Civil Procedure.
The rule herein issued is therefore recalled.
RULE RECALLED.